Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This is in response to the applicant’s communication filed on 10/03/2022, wherein: Claims 1, 3-8, 10-13, and 15-21 are pending.  Claims 1, 4-8, 10-13, 15-16, and 18-21 have been amended.  Claims 2, 9 and 14 have been canceled by the Applicant.  
Examiner’s Note:
2.	Independent claim 6:  Rejection under 101 for independent claim 6 (and dependency claims 7-8, 10-13, 15-18) has been withdrawn since the amended independent claim 6 as a whole recites a combination of limitations that has been found as significantly more.  Further, rejection under 103 for independent claim 6 (and dependency claims 7-8, 10-13, 15-18) has been withdrawn since the amended independent claim 6 as a whole recites a combination of limitations that has been found as define over prior art of record.  
	Independent claim 19:  Rejection under 101 for independent claim 19 (and dependency claim 20) has been withdrawn since the amended independent claim 19 as a whole recites a combination of limitations that has been found as significantly more.  Further, rejection under 103 for independent claim 19 (and dependency claim 20) has been withdrawn since the amended independent claim 19 as a whole recites a combination of limitations that has been found as define over prior art of record.  
	Independent claim 21 as a whole recites a combination of limitation that has been found as define over prior art of record.  However, independent claim 21 is rejected under 101 rejection below.   
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Rejection under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for claims 19-20 have been withdrawn since Applicant has amended the claim 19.  
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	The claimed invention (Claims 1, 3-5 and 21) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 1 (Step 2A, Prong I): is directed to an abstract idea of “Certain Methods of Organizing Human Activity”:
Claim 1, step 1-4 of establishing a cryptographically signed Information Sharing Agreement (ISA) between a first party and one or more other parties (step 1); granting tailored permission, based on the ISA, related to use of the first party’s data and related to transference of the first party’s data (step 2); allowing and governing an data exchange, based on the ISA, between the first party and the one or more other parties, of the first party’s data (step 3); and allowing and governing data exchange, based on the ISA, between the one or more other parties and one or more additional parties, of the first party’s data (step 4) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional underlined elements (i.e., using one or more computer processors, automatically granting tailored permission, automatically allowing and governing…., automated data exchange, databases) to perform abstract steps/limitations 1-4 mentioned above. The additional element(s) in all of the steps is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component (i.e., using one or more computer processors, automatically granting tailored permission, automatically allowing and governing…., automated data exchange, databases).   Accordingly, this additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., using one or more computer processors, automatically granting tailored permission, automatically allowing and governing…., automated data exchange, databases) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 1 (step 2B):  The additional element in claim 1 (e.g., i.e., i.e., using one or more computer processors, automatically granting tailored permission, automatically allowing and governing…., automated data exchange, databases) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional underlined elements “i.e., using one or more computer processors, automatically granting tailored permission, automatically allowing and governing…., automated data exchange, databases” is/are amounts no more than mere instructions to apply the judicial exception(s) of steps/limitations 1-4 mentioned above.   Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept. Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Dependent claims 3-5 are merely add further details of the abstract steps/elements recited in claims 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Looking at the limitations as an ordered combinations adds nothing that is not already present when looking at the elements taken individually.   These elements are recited at a high level of generality and/or is recited as performing generic computer functions (to implement the identified abstract idea(s)) routinely used in computer applications.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself. Therefore, dependent 3-5 are also non-statutory subject matter. 
Independent claim 21 (Step 2A, Prong I): is directed to an abstract idea of “Certain Methods of Organizing Human Activity”:
Limitations 1-5 of generating a hash of a draft contract (step 1); adding cryptographic signatures to the hash from a first party and one or more other parties, whereby establishing a cryptographically signed hash which validates a finalized contract, wherein the cryptographically signed hash comprises the hash and the cryptographic signatures (step 2); providing the cryptographically signed hash to the first party and the one or more other parties (step 3); receiving an indication of an audit service from the first party and each of the one or more other parties, and providing the cryptographically signed hash to the audit services of the first party and the one or more other parties (step 4); wherein the finalized contract does not govern an exchange of data between the first party and the one or more other parties (step 5)    
fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
Independent claim 21, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional underlined elements (i.e., one or more computers processors, automatically providing….) to perform abstract steps/limitations 1-5 mentioned above. The additional element(s) in all of the steps is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component (i.e., one or more computers processors, automatically providing….). Further, the steps 3 and 4 of “providing the cryptographically signed…… to the first party and the one or more other parties” and “receiving an indication……, and providing the cryptographically signed hah to the………” via “one or more computer processors” are merely transmitting data/displaying data and receiving data, which are considered as “insignificant extra solution activity”; thus are not significantly more than the identified abstract idea.    Accordingly, this additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., one or more computers processors, one or more user interfaces) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 21 (step 2B):  The additional element in claim 21 (i.e., one or more computers processors, automatically providing….) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional underlined elements “i.e., one or more computers processors, automatically providing….” is/are amounts no more than mere instructions to apply the judicial exception(s) of steps/limitations 1-5 mentioned above.  Further, the steps 3 and 4 of “providing the cryptographically signed…… to the first party and the one or more other parties” and “receiving an indication……, and providing the cryptographically signed hah to the………” via “one or more computer processors” are merely transmitting data/displaying data and receiving data, which are considered as “insignificant extra solution activity”; thus are not significantly more than the identified abstract idea.      
When revaluating the steps of displaying data/transmitting data/providing data and receiving data mentioned above in step 2B here, these displaying data/transmitting data/providing data and receiving data steps are also well-understood, routine and conventional activities.  The use of generic computer to transmit data/send data/ provide data and receive/gather data  through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea, and is/are considered as well-understood, routine, conventional activity.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.   Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept. Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date on the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1 and 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grey et al; (US 2016/0300223 A1), in view of Redding et al; (US 2014/0370879 A1):
7.	Independent claim 1:  Grey teaches a method for data usage control, comprising: 
using one or more computer processors (figs. 3-4 paras 0043-0055, fig. 5 paras 0056-0077): 
establishing a cryptographically signed information sharing agreement (ISA) (e.g., link contract for sharing/exchanging data in paras 0014, 0011, 0058-0064, 0081 in context with paras 0045, 0053, 0067) between a first party (e.g., user) and one or more other parties (e.g., vendor), the ISA providing the tailored permission (para 0011, 0060) (step 1) {At least paras 0014, 0016, 0011, 0067, claims 14, 19, paras 0058-0064 in context with fig. 6 paras 0078-0082};
automatically (para 0049-0050) granting tailored permission, based on the ISA (para 0059, 0049, claim 11), related to use of the first party’s data and related to transference of the first party’s data between databases (paras 0046-0047 of fig. 4) (step 2) {At least paras 0011, 0014 in context with figs. 3-4 in paras 0043-0055.  Also see fig. 5 para 0056-0077 and example in fig. 6 especially para 0081-0082}; and 
automatically allowing and governing an automated data exchange, based on the ISA, between the first party and the one or more other parties, of the first party’s data (step 3) {At least fig. 6 especially para 0081 step 624.  Also see claim 11, last step}.     
However, Grey does not explicitly teach the underlined features: “automatically allowing and governing an automated data exchange, based on the ISA, between the one or more other parties and one or more additional parties, of the first party’s data”.
	Redding teaches a general concept of automatically allowing and governing an automated data exchange, based on an information sharing agreement (e.g., see permission/permission settings during registration process/profile in paras 0006, 0064, 0190, 0329, 0362), between one or more other parties (e.g., the central server) and one or more additional parties (e.g., other party like merchant), of first party’s data {At least paras 0006, 0064, 0190, 0362 in context with para 0340}.   
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “automatically allowing and governing an automated data exchange, based on the ISA, between the first party and the one or more other parties, of the first party’s data” of Grey to include “automatically allowing and governing an automated data exchange, based on an information sharing agreement, between one or more other parties and one or more additional parties, of first party’s data”, taught by Redding.  One would be motivated to do this in order to allow more control of sharing user data with additional parties.  
8.	Claim 3:  The combination of Grey and Redding teaches the claimed invention as in claim 1.  The combination further teaches using the one or more computer processors, serving one or more advertisements (e.g., advertisements/offers) to the first party according to first party preferences {Grey:  At least paras 0049-0050, 0060 in context with fig. 6 paras 0079-0082}.
9.	Claim 4:  The combination of Grey and Redding teaches the claimed invention as in claim 3.  The combination further teaches governing one or more aspects of advertisements (e.g., offers) allowed to be served to the first party based on first party preferences included in the ISA {Grey:  At least para 0060 in context with paras 0049-0050}. 
10.	Claim 5:  The combination of Grey and Redding teaches the claimed invention as in claim 1.  The combination further teaches establishing the ISA using a graph language {Grey:  At least paras 0025, 0048, 0054-0057, 0064, 0067}.
Prior Art that is pertinent to Applicant’s disclosure
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Grim III et al; (US 2006/0085344 A1), wherein teaches as system and method for providing an information vault so that individual owners of personal data may control and manage the access and dissemination of the personal data in at least Abstract, paras 0038-0039 figs. 6-7 paras 0064-0071, figs. 11-12 paras 0076-0080}.   Also, MaCarthy; (US 2015/0163206), wherein teaches a secure data exchange system for secure sharing of content between a first client device accessed by a user associated with a first organizational entity and a second client device accessed by a user associated with a second organizational entity, wherein the content has shared relevance with the first organizational entity and the second organizational entity, the secure data exchange system comprising a data management facility managed by a third organizational entity and adapted to provide permissioned control to a plurality of organizational entities for use of at least one of a plurality of data storage nodes, wherein the first organizational entity is granted permissioned control of a first data storage node by the third organizational entity in at least Abstract, para 0025-0026, figs 1, 5, 8 paras 0064, 0103-0104, 0107-0118, 0128}.  Further see other reference in PTO-892 form.  
Response to Arguments
12.	Regarding independent claim 6:  Rejection under 101 for independent claim 6 (and dependency claims 7-8, 10-13, 15-18) has been withdrawn since the amended independent claim 6 as a whole recites a combination of limitations that has been found as significantly more.  Further, rejection under 103 for independent claim 6 (and dependency claims 7-8, 10-13, 15-18) has been withdrawn since the amended independent claim 6 as a whole recites a combination of limitations that has been found as define over prior art of record.  
	Regarding independent claim 19:  Rejection under 101 for independent claim 19 (and dependency claim 20) has been withdrawn since the amended independent claim 19 as a whole recites a combination of limitations that has been found as significantly more.  Further, rejection under 103 for independent claim 19 (and dependency claim 20) has been withdrawn since the amended independent claim 19 as a whole recites a combination of limitations that has been found as define over prior art of record.  
	Further, rejection under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for claims 19-20 have been withdrawn since Applicant has amended the claim 19.  

	Regarding independent claim 1:  Applicant’s arguments regarding 103 has been fully considered and is moot in view of a new ground rejection.  Please see new added reference, Redding et al; (US 2014/0370879 A1) to the rejection above. Further, Applicant’s arguments regarding 101 has been fully considered but are not persuasive. Please see the responses back to Applicant’s below.
	Regarding independent claim 21:  Applicant’s arguments regarding 101 has been fully considered but are not persuasive. Please see the responses back to Applicant’s below.
13.	Responding back to Applicant’s arguments regarding 101 on pages 1-17 and 26-27 of the Applicant’s response.
	Independent claim 1:
	On pages 14-15, Applicant argued: “The application discusses at length how the claimed elements improve the technical fields of data sharing and online contracts. The specification at p. 2 discusses how, in general, an online user has to provide the same personal information repeatedly to different parties online, essentially entering into separate contracts (related to privacy and data use) one at a time, and that the alternative of allowing sharing of the user’s data from a first party to other parties has the drawback of not requiring the other parties down the chain to have the same contractual obligations (related to privacy and data use) that the first party agreed to. This is a legitimate problem and is summarized on p. 3: “Presently, there is no automated way to control the use of data after it has been transmitted from one computing device to another computing device.   There is presently no automated way to verify the chain of custody, or provenance, for data received using the Internet.” In other words, when a third or fourth or fifth party receives the user’s data, there is no automated way to know where they got the user’s data. P. 3 goes on to explain that “there is a need for a new system and method by which an entity’s data may be controlled, and use of the data may be restricted by originator of the data securely and automatically according to preferences. Additionally, there is a need for a methodized system which employs cryptographically signed, automated agreements between parties, users, or entities for the use or transference of data with full transparency. Such a system provides for a clear chain-of-custody of one’s internet data, and enables users to restrict certain forms of usage and/or transference/sharing.”
The Office’s response:  However, the Office respectfully submits that what Applicant is referring to above (e.g., data sharing and contracts) is abstract idea.  The additional element “online” is merely used as a tool/generic computer to implement/apply the abstract idea.  Therefore, the Officer respectfully disagrees with the Applicant’s assertion above that “This reflects an improvement to the technical field”.   
What Applicant describes above from p. 2 (problem) and p. 3 (solution) of Applicant’s specification are abstract idea and/or business solution but are not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.   
The ideas of {e.g., control the use of data after it has been transmitted from one party to another party, verify the chain of custody or provenance for data received; a third or fourth or fifth party receives the user’s data} are abstract ideas.  The other additional elements (e.g., automated, one computing device, another computing device, the internet) are amounts no more than mere instructions to apply the judicial exception(s)/abstract ideas via a generic computer; thus they are not significantly more than the identified abstract idea.  
What Applicant is further referring to from p. 3 such as (e.g., employs cryptographically signed, agreements between parties, users, or entities for the use or transference of data with full transparency…., provides for a clear chain-of-custody of one’s internet data, and enables users to restrict certain forms of usage and/or transference/sharing) are business solution but not an improvement to another technology or technical field as asserted by the Applicant. 
Therefore, for the above mentioned reasons, the Office respectfully disagrees with the Applicant’s assertion that: “The application discusses at length how the claimed elements improve the technical fields”. 
On page 15-16, Applicant further argued: “Each of these points reflects an improvement to the technology or technical field of data sharing and online contracts. In claim 1 specifically, as an example, the method includes the one or more computer processors “automatically granting tailored permission related to use of a first party’s data and related to transference of the first party’s data between databases … . the ISA providing the tailored permission.” In other words, the claim 1 language requires that the contract itself (the ISA) facilitate automatic granting of tailored permissions related to use and transference of the first party’s data so that the first party does not have to manually contract with a second party regarding the data, a third party regarding the data, a fourth party regarding the data, and so forth to potentially conduct business with the second, third and/or fourth party (and so on). Instead, the ISA itself automatically grants tailored permissions related to transference of the first party’s data between databases, the tailored permissions being in the contract (the ISA) itself so that, once the first party selects the tailored permissions, the data can “automatically” be granted to other parties without the user having to manually do this. This reflects an improvement to the technical field of data sharing and online contracts because it allows precision control over automated sharing of the user’s data in a way that has not been available. For example, a user (first party) wanting to rent a new apartment beginning in May might grant tailored permission to share his/her price range, desired geographic area, contact information, and credit rating with any vacant apartments within the price range and desired geographic area during the months of March and April—this tailored permission being such that owners of any apartment complexes that have no vacancies, or that are not within the price range, or not within the geographic area, do not automatically receive the first party’s information. This type of fine, precision control is built into the contract (the ISA) itself using tailored permissions selected/defined by the first party, and represents such an improvement in the level of control the first party has over his/her data that it clearly qualifies as an “an improvement to the technology or technical field” of data sharing and online contracts sufficient to integrate the alleged abstract idea into a practical application.”.
The Office’s response:  However, the Office respectfully submits that what Applicant is referring to above (e.g., granting tailored permission related to use of a first party’s data and related to transference of the first party’s data between records… the ISA providing the tailored permission) are abstract idea.  The additional elements (e.g., one or more processors, automatically granting… by the one or more processors, databases) are recited at a high-level of generality such that it amounts no more than mere instructions to apply/implement the judicial exception(s) using a generic computer component(s).  Therefore, viewed as a whole, even in combination, the above additional elements do not amount to significantly more/do not provide an inventive concept.
Next, what Applicant are referring to {e.g., the contract itself (the ISA) facilitate automatic granting of tailored permissions related to use and transference of the first party’s data so that the first party does not have to manually contract with a second party regarding the data, a third party regarding the data, a fourth party regarding the data, and so forth to potentially conduct business with the second, third and/or fourth party (and so on)……..the tailored permissions being in the contract (the ISA) itself so that, once the first party selects the tailored permissions, the data can “automatically” be granted to other parties without the user having to manually do this……..} are abstract idea(s).  The Office respectfully submits that there is no specific technical details of how any ISA contract is implemented in the claim as well as in Applicant’s specification.  The Information Sharing Agreement (ISA) is merely a cryptographic signed agreement (e.g., permissions, rules of contract) between parties (e.g., first party and second party) for exchanging data between parties (e.g., first party and second party); and automatic granting of tailored permission related to use and transference of the first party’s data based on the permissions/rules stated in the ISA/contract (stated in advance) are abstract idea that falls under legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).   Further again, what Applicant is referring to above (e.g., data sharing and contracts….,.…. allows precision control over automated sharing of the user’s data in a way that has not been available) is abstract idea and/or business solution.  The additional element “online” again is merely used as a tool/generic computer to implement/apply the abstract idea.  Therefore, the Officer respectfully disagrees with the Applicant’s assertion above that “This reflects an improvement to the technical field”.   
    In addition, Applicant provide an example above that {e.g., a user (first party) wanting to rent a new apartment beginning in May might grant tailored permission to share his/her price range, desired geographic area, contact information, and credit rating with any vacant apartments within the price range and desired geographic area during the months of March and April—this tailored permission being such that owners of any apartment complexes that have no vacancies, or that are not within the price range, or not within the geographic area, do not automatically receive the first party’s information. This type of fine, precision control is built into the contract (the ISA) itself using tailored permissions selected/defined by the first party, and represents such an improvement in the level of control the first party has over his/her data} is an example of business solutions, which are abstract idea(s) but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  Therefore, the Office respectfully disagrees with the Applicant assertion that “…it clearly qualifies as an “an improvement to the technology or technical field…..” .
Furthermore, regarding Applicant’s assertion above that the claimed invention is “sufficient to integrate the alleged abstract idea into a practical application”, the Office respectfully disagree.  In 101 analysis, Step 2A prong 2 is to “Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and Evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception”.  According to the new 2019 guideline, in step 2A prong 2: “limitations are not indicative of integration into a practical application when recited in a claim with a judicial exception include: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f); and/or Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h)”.  As already pointed out under 101 rejection in Step 2A prong 2 of claim 19 (the same hold true for claims 1, 6 and 21), the additional elements/additional limitations are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; Adding insignificant extra-solution activity to the judicial; and Generally linking the use of the judicial exception to a particular technological environment or field of use.  Please see details under Step 2A Prong 2 of 101 rejection above.  Therefore, again the Office respectfully submits that viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
On page 16, Applicant further argued: “Applicant made the above arguments previously. On p. 28 the examiner argues that what “Applicant describes above from p. 2 (problem) and p. 3 (solution) of Applicant’s specification are abstract idea and/or business solution but are not an improvement to another technology or technical field.” This is a conclusory statement without any rational underpinning. The applicant pointed out, at length, the specific technologies and technical fields that were improved, and how they were improved, in a way to integrate the claim into a practical application even if it is abstract. Thus the reiteration that these are “abstract idea” is beside the point—the practical application doctrine applies to make a claim subject matter eligible even if the claim is directed to an abstract idea. Again on p. 30 the examiner argues that the claim limitations “are abstract idea” but this again is beside the point—even if abstract (which is not admitted), the claim is integrated into practical application, and an argument based on practical application cannot be rebutted by simply reiterating that the claim elements are abstract. The examiner repeats this argument several times again at least on p. 31 and 32, falling back on the initial argument that the claim elements are abstract—but these do not rebut the applicant’s argument about practical application. The doctrine of “practical application” is that, even if the claim is already determined to be directed to an abstract idea (which is not admitted), if the claim is integrated into a practical application then the fact that the claim is directed to an abstract idea does not matter—the claim is subject matter eligible. The applicant has extensive arguments above, already provided previously to the examiner, for how the claim improves the technology or technical field of data sharing and online contracts. The examiner has not given any credible argument for why, even if the claim is considered directed to an abstract idea, the detailed improvements to the technology and technical fields of data sharing and online contracts do not integrate the alleged abstract idea into a practical application. Are online data sharing and online contracts not considered by the examiner to be “technologies” or “technical fields” and, if not, why? If they are considered technologies or technical fields then is the examiner arguing that applicant’s claim language does not actually amount to an improvement of these technologies or technical fields? The examiner cannot reasonably maintain the 35 U.S.C. 101 rejection of claim 1 without providing credible answers to these questions, and thus far the examiner has not done this”.
The Office’s response:  However, the Office respectively submit that the Office has walked through carefully and explained in details (Step 2A: Prong 1 and 2, and step 2B) with respect to actual claim limitations (individually as well as in combination) of why they are an “abstract idea, not integrate the abstract idea into a practical application and not significantly more” based on the new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility), which including Memorandum - Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (issued April 19, 2018); and new “2019 Revised Patent Subject Matter Eligibility Guidance”.  See the 101 rejection above. Therefore, the Office respectfully disagrees with the Applicant’s assertion that “this is a conclusory statement without any rational underpinning….., The examiner has not given any credible argument for why, even if the claim is considered directed to an abstract idea, the detailed improvements to the technology and technical fields of data sharing and online contracts do not integrate the alleged abstract idea into a practical application”.    Again, the Office respectfully submits that, “data sharing and contracts” is abstract idea.  The additional element (e.g., online, automated, internet, one or more processors) are mere instructions to apply the abstract idea using a generic computer component(s).  Therefore, they are not significantly more than the identified abstract idea.   
The Office also respectfully submits that what Applicant is referring to (e.g., the specific technologies and technical fields that were improved, and how they were improved, in a way to integrate the claim into a practical application even if it is abstract) is not specifically reflected in the claim.  There is no details of specific technologies recited in the claim 1.  For example, claim 1 recites “one or more processors” to perform the identified abstract steps and there are no specific details of how “allowing and governing data exchange(s)” are being controlled and there are no specific details of how “cryptographically signed Information Sharing Agreement (ISA) between a first party and one or more other parties” is established?  Again, claim 1 only recited as a high level of generality such that “one ore more processors” is merely recited as a tool to implement the identified abstract idea(s) in claim 1 (see details of 101 rejection above).  Therefore, the Office respectfully disagrees with the Applicant’s assertion that “the specific technologies and technical fields that were improved, and how they were improved, in a way to integrate the claim into a practical application even if it is abstract”.  
Also, regarding Applicant’s argument above of “Practical Application”, the Office respectfully submits that Step 2A prong 2 is to “Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and Evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception”.  According to the new 2019 guideline, in step 2A prong 2: “limitations are not indicative of integration into a practical application when recited in a claim with a judicial exception include: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f); and/or Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h)”.  As already pointed out under 101 rejection in Step 2A prong 2 of claim 1, the additional elements/additional limitations (i.e., one or more computer processors, automatically granting tailored permission, automatically allowing and governing…., automated data exchange) are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see details under Step 2A Prong 2 of 101 rejection above).  Therefore, again the Office respectfully submits that viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Again, the Office has explained in details above why the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.  For  the above mentioned reasons, the Office again respectfully disagrees with the Applicant’s assertions that “the claim improves the technology or technical field of data sharing and online contracts….. The examiner has not given any credible argument for why, even if the claim is considered directed to an abstract idea, the detailed improvements to the technology and technical fields of data sharing and online contracts do not integrate the alleged abstract idea into a practical application.” 
On page 17, Applicant further argued: “Furthermore, the examiner argues at p. 32-33 (and in other places) that the claim elements “are mere instructions to implement an abstract idea on a computer” or “merely uses a computer as a tool to perform an abstract idea,” that they only recite “insignificant extra-solution activity.” These arguments are without merit. The “solution” is inherently linked to a computer environment because it simply cannot be performed without the computing elements (indeed, the “problem” itself is inherently tied to computing environments and thus the solution is also tied to computing environments). There is no way of “automatically allowing and governing an automated data exchange . . . between the first party and the one or more other parties” or “between the one or more other parties and one or more additional parties” based on a cryptographically signed information sharing agreement other than the use of computers. The claim language is not an abstract idea that is simply recited as “apply it using a computer’ — rather the computing environment is inherently necessary to perform the method to begin with. The claim elements are thus not “insignificant extra-solution activity,” rather the automated governance and transference of the data is itself the solution to the recited problems. The claim elements provide a solution to an actual problem of control of one’s data, and they improve the technical fields or technologies of data transfer and online contracts, such that claim 1 is subject matter eligible.”
The Office’s response:  However, the Office respectfully submits again what Applicant is referring to (e.g., allowing and governing data exchange . . . between the first party and the one or more other parties” or “between the one or more other parties and one or more additional parties” based on signed information sharing agreement…., data transfer and contracts) are abstract idea(s).  Next, the computer underlined elements (e.g., i.e., one or more computer processors, automatically granting tailored permission, automatically allowing and governing…., automated data exchange, cryptographically…, online) are merely tools to implement the identified abstract ideas {see MPEP 2106.05(f)}.   Thus, they are not significantly more than the identified abstract ideas.  Again, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept. Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  As the result, the Office respectfully disagrees with the Applicant’s assertion that “The claim elements provide a solution to an actual problem of control of one’s data, and they improve the technical fields or technologies of data transfer and online contracts”.     
Independent claim 21: 
On page 26, Applicant argued:  “The examiner has not established a prima facie case of subject matter ineligibility of claim 21 under 35 U.S.C. 101 by failing to show under Step 2A that the claim, as a whole, does not integrate the alleged abstract idea into a practical application. As recited above, one of the examples of “practical applications” that the courts have found is improvements to any other technology or technical field. The examiner argues that there is no improvement to another technology or technical field, but this is incorrect”.
The Office’s response:   However, in claim 21, the Office respectively submit that the Office has walked through carefully and explained in details (Step 2A: Prong 1 and 2, and step 2B) with respect to actual claim limitations (individually as well as in combination) of why they are an “abstract idea, not integrate the abstract idea into a practical application and not significantly more” based on the new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility), which including Memorandum - Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (issued April 19, 2018); and new “2019 Revised Patent Subject Matter Eligibility Guidance”.  See the 101 rejection above.  Therefore, the Office respectfully disagrees with the Applicant’s assertion that “The examiner has not established a prima facie case of subject matter ineligibility of claim 21 under 35 U.S.C. 101 by failing to show under Step 2A that the claim, as a whole, does not integrate the alleged abstract idea into a practical application”.  Again, there is no “improvements to any other technology or technical field” that is reflected in claim 21.  
On page 16, Applicant further argued:  “The application discusses how the claimed elements improve the technical fields of online contracts. It can be easily understood that with physical contracts (1.e., paper contracts) the physical paper itself can be used as a “proof” of signature of one party by, for example, having the contract notarized. With digital contracts, however, another method 1s needed to validate that the parties actually “signed” the contract and therefore agreed to it. The application discusses at p. 7 that “a cryptographic hash of the agreement, signed by all parties is held by all parties, and the signed hash is also recorded on the superset of all audit services or ledgers specified by any party.” At p. 8 itis stated that the “agreement can be signed with standard PKI, and once the agreement is transmitted, a link to the agreement is contained within an audit record of the agreement, so that both parties can show and any 3rd party can irrefutably confirm that the agreement that they each hold was also signed by the other party and is valid.” There are other examples in the specification. These portions of the specification indicate a solution to a real, actual problem—proving the signing and validity of digital contracts. Claim 21 requires adding cryptographic signatures to the hash of the draft contract from multiple parties, “providing the cryptographically signed hash” to the parties, and “providing the cryptographically signed hash to the audit services” of the parties. In this way, claim 21 claims a solution to an actual, real- world problem—it claims a way to prove the existence of, and validity of, a digital contract.”
The Office’ response: However, the Office respectfully submits that what Applicant is referring above (e.g., validate that the parties actually “signed” the contract and therefore agreed to it,…… a cryptographic hash of the agreement, signed by all parties is held by all parties) are abstract idea(s).  The additional underlined element (e.g., digital/online contract) is mere instruction to apply the abstract idea via a generic computer.  
Next, what Applicant are referring from p. 7 and p. 8 of Applicant’s specification {e.g., a cryptographic hash of the agreement, signed by all parties is held by all parties, and the signed hash is also recorded on the superset of all audit services or ledgers specified by any party.” At p. 8 itis stated that the “agreement can be signed with standard PKI, and once the agreement is transmitted, a link to the agreement is contained within an audit record of the agreement, so that both parties can show and any 3rd party can irrefutably confirm that the agreement that they each hold was also signed by the other party and is valid.}  are not specifically reflected in the claim 21.  
Again in claim 21, what Applicant are referring to (e.g., adding cryptographic signatures to the hash of the draft contract from multiple parties, “providing the cryptographically signed hash” to the parties, and “providing the cryptographically signed hash to the audit services” of the parties) are abstract idea(s) but not “improve the technical fields” as asserted by the Applicant.  
On pages 26-27, Applicant further argued: “These are improvements to the technology or technical field of online contracts sufficient to integrate the alleged abstract idea into a practical application. The examiner argues on p. 9 that these claim elements are insufficient to amount to a “practical application” because they are allegedly “mere instructions to apply the judicial exception(s) using a generic computer component” and that they only recite “insignificant extra-solution activity.” These arguments are without merit. The “solution” is inherently linked to a computer environment because it simply cannot be performed without the computing elements (indeed, the “problem” itself is inherently tied to computing environments and thus the solution is also tied to computing environments). There is no way of “adding cryptographic signatures to the hash” from the parties, “automatically providing the cryptographically signed hash” to the parties and “automatically providing the cryptographically signed hash to the audit services” other than the use of computers. The claim language is not an abstract idea that is simply recited as “apply it using a computer’—rather the computing environment is inherently necessary to perform the method to begin with. The claim elements are thus not “insignificant extra-solution activity,” rather the automated adding of the cryptographic signatures to the hash and automatic transference of the signed hash to the parties and to audit services is itself the solution to the recited problems. The claim elements provide a solution to an actual problem of proving signatures of a digital contract, and they improve the technical field or technology of online contracts, such that claim 21 is subject matter eligible.”
The Office’s response:  However, the Office respectfully submits that what Applicant is referring to (e.g., adding cryptographic signatures to the hash of the draft contract from multiple parties, “providing the cryptographically signed hash” to the parties, and “providing the cryptographically signed hash to the audit services” of the parties) are abstract idea(s).  Next, the additional elements in claim 21 (i.e., one or more computers processors, automatically providing….) are mere instructions to apply the judicial exception(s) using a generic computer component {see MPEP 2106.05(f)}; thus they are not significantly more than the identified abstract idea.   Further, in claim 21, “automatically providing the cryptographically signed…… to the first party and the one or more other parties” and “receiving an indication……, and providing the cryptographically signed hah to the………” via “one or more computer processors” are merely transmitting data/displaying data and receiving data, which are considered as “insignificant extra solution activity”; thus are not significantly more than the identified abstract idea.   
Also, regarding Applicant’s argument above of “Practical Application”, the Office respectfully submits that Step 2A prong 2 is to “Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and Evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception”.  According to the new 2019 guideline, in step 2A prong 2: “limitations are not indicative of integration into a practical application when recited in a claim with a judicial exception include: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f); and/or Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h)”.  As already pointed out under 101 rejection in Step 2A prong 2 of claim 21, the additional elements/additional limitations (i.e., one or more computers processors, automatically providing….) are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; and Adding insignificant extra-solution activity to the judicial (see details under Step 2A Prong 2 of 101 rejection above).  Therefore, again the Office respectfully submits that viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
As the result, the Office respectfully disagrees with the Applicant’s assertion that “The claim elements provide a solution to an actual problem of proving signatures of a digital contract, and they improve the technical field or technology of online contracts”.  
On page 27, Applicant further argued: “The examiner has not given any credible argument for why, even if the claim is considered directed to an abstract idea, the detailed improvements to the technology and technical field of online contracts does not integrate the alleged abstract idea into a practical application. Is online contracting not considered by the examiner to be a “technology” or “technical field” and, if not, why? If it is considered to be a technology or technical field then is the examiner arguing that applicant’s claim language does not actually amount to an improvement of this technology or technical field? The examiner cannot reasonably maintain the 35 U.S.C. 101 rejection of claim 21 without providing credible answers to these questions, and thus far the examiner has not done this.”
The Office’s response:  However, the Office respectfully submits again that in claim 21, the Office respectively submit that the Office has walked through carefully and explained in details (Step 2A: Prong 1 and 2, and step 2B) with respect to actual claim limitations (individually as well as in combination) of why they are an “abstract idea, not integrate the abstract idea into a practical application and not significantly more” based on the new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility), which including Memorandum - Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (issued April 19, 2018); and new “2019 Revised Patent Subject Matter Eligibility Guidance”.  See the 101 rejection above.  There is no “detailed improvements to the technology and technical field of online contracts does not integrate the alleged abstract idea into a practical application” in claim 21 as asserted by the Applicant.   Again, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept. Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  
In addition, the Office respectfully submits that even though claim 1 as a whole recites a combination of features that has been found as allowable; please note that specific/narrow/novel abstract idea is still an abstract idea.  See the July 2015 update page 3, the Courts indicate: "When identifying abstract ideas, examiners should keep in mind that judicial exceptions need not be old or long-prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty.  For example, the mathematical formula in Flook, the laws of nature in Mayo and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were ‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection”.  Please also see at least Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750 (Fed. Cir. 2014) as an example.   Further, please see buySAFE, Inc. v. Google, Inc., 112 USPQ2d 1093 (Fed. Cir. 2014), which stated that “in defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303”.  In other word, buySAFE , Flook, Myriad,  and Ultramercial are examples of where a narrow/specific abstract or novel abstract idea are still considered abstract ideas.  Further, see the recent case: SAP America v. Investpic (Fed Cir, 2017-2081, 5/15/2018), wherein the Court indicates a new or novel abstract idea is not enough to pass 101. 
For the mentioned above reasons, rejections under 35 U.S.C. 101 for independent claims 1 and 21 still remain and/or given.  Dependent claims 3-5 are dependent of their base claim 1.  Applicant did not have any further argument for the dependent claims beyond their dependency on the independent claim, which have been addressed above.  Therefore, the rejections on these claims remain and/or given.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-4585.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681